Exhibit PATENT ASSIGNMENT This Patent Assignment (“Assignment”) is made and entered into as of the 30th day of June, 2008, by Futuristic Medical Devices, LLC (“Assignor”) in favor of RemoteMDx, Inc. (“Buyer”). 1.RECITALS AND REPRESENTATIONS A.Assignor owns the right, title, and interest in and to the following (collectively the “Property”): United States Patent 6,366,538 issued on April 2, 2002, and the inventions therein described {“Invention”); The entire right, title and interest in said Invention in the above-identified United States patent and patent application and in all divisions, continuations and continuations-in-part of said application, or reissues or extensions of Letters Patent or Patents granted thereon, and in all corresponding applications filed in countries foreign to the United States, and in all patents issuing thereon in the United States and foreign countries; The right to file foreign patent applications on said Invention in its own name, wherever such right may be legally exercised, including the right to claim the benefits of the International Convention for such applications; The entire right, title and interest to any and all developed ideas, trade secrets, confidential information, and copyrightable matter directly related to said Invention; and All extensions, modifications, new developments, improvements, supplements, technical data, scientific know-how, and all other property, legal, equitable, and contractual rights directly and indirectly relating to said Invention, whether now existing or hereafter arising. B.
